             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
            CIVIL CASE NO. 1:06-cr-00250-MR-WCM-21


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                    ORDER
                                 )
TITO ANTONIO WROTEN,             )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s motion for the

admission of attorney Gail Rodgers as counsel pro hac vice. [Doc. 521].

Upon careful review and consideration, the Court will allow the motion.

     IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc.

521] is ALLOWED, and Gail Rodgers is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.

     IT IS SO ORDERED.
                              Signed: June 29, 2020




    Case 1:06-cr-00250-MR-WCM Document 531 Filed 06/29/20 Page 1 of 1
